DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the word “means” on line 2 is legal phraseology and the phrase “the invention” is superfluous in a patent.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because  in figure 1 element 23 should be labeled as “laser”, element 24 as “laser”, element 18 as “camera” and element 30 as “image processing device” since 37 CFR 1.83(a) permits conventional features to be shown as a labeled rectangular box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first light-section device for generating a light-section line , which lies in the processing direction in front of a processing point transversely across a joint line” in claims 9 and 10.  The generic place holder “device” is followed by the functional phrase “for generating a light-section line , which lies in the processing direction in front of a processing point transversely across a joint line” that does not recite sufficient structure to perform the function.  The preceding phrase “first light-section” is considered to be non-structural.  It is considered that the application discloses as an embodiment to be element 21 including element 23 that is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 on lines 1 and 2 the language in the parenthetic  relationship of “in particular during joining by means of laser radiation” it is unclear whether the claim is reciting joining by laser beam radiation or not.  In claims 9 and 10 it is confusing to invoke 35 USC 112 (d) by the functional relationship of “an image processing device, configured to monitor the joining seam”  since the only embodiment disclosed in the specification for “an image processing device” is an “image processing device”, element 30, which is a circular definition.  Claims 2-8 and 12 are indefinite due to depending directly or indirectly upon claims 1 or 11. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,9,10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Schwarz in U.S. Patent Application Publication No. 2012/0234805 A1. Schwarz discloses measuring the joint (e.g. element 42) in front of the processing point (element 56, considered to be the position of the processing point, see figures 1 and 2A) and measuring the joining seam in the direction behind the processing point to detects its geometry (see paragraph 48 that discloses “so that the geometrical data of the site to be joined can be recorded by means of the camera 24 which acquires the entire working region including the line of light 42, the joint site 56 and the line of light 50”, see also paragraph 49).  Regarding claim 7, Schwarz discloses using light section lines (elements 46 and 48) for measuring the joint and the joining seam respectively, as shown in figure 2A.  Regarding claim 9, Schwarz discloses a first light section device (elements 32, 38), a second light section device(elements 34,46), a camera(element 24) and an image processing device(element 52, paragraph 57).   Regarding claim 10, Schwarz discloses a welding head (element 10, see paragraph 37), a first light section device (elements 32, 38), a second light section device (elements 34,46), a camera(element 24) and an image processing device(element 52, paragraph 57).  Regarding claim 11, Schwarz discloses a .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in U.S. Patent Application Publication No. 2012/0234805 A in view of Schumacher in U.S. Patent Application Publication No. 2004/0134891. Schumacher measures the distance between the processing point (LEP, see paragraph 31) and the weld seam (SSP, see paragraph 31) that is used to regulate the weld seam positioning during laser welding.  It would have been .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in U.S. Patent Application Publication No. 2012/0234805 A in view of Nishino et al. in Japan Patent No. 4-127,984.  Nishino et al. teach measuring a bead width at the time of welding to correct a focus and welding speed according to size of bead width.  It would have been obvious to adapt Schwarz in view of Nishino et al. to provide this to increase quality of the weld by controlling weld speed according to size of bead width.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in U.S. Patent Application Publication No. 2012/0234805 A in view of Nishino et al. in Japan Patent No. 4-127,984 as applied to claim 3 and further in view of Stol et al. in U.S. Patent Application Publication No. 2003/0217993. Stol et al. teach laser beam with oscillation transverse to the beam path (see paragraph 16) that increases the weld width.  It would have been obvious to adapt Schwarz in view of Nishino et al. and Stol et al. to provide this to achieve strong lap welds (see paragraph 16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in U.S. Patent Application Publication No. 2012/0234805 A in view of Nishino et al. in Japan Patent No. 4-127,984 as applied to claim 3, and further in view of Anderson et al. in U.S. Patent Application Publication No. 2015/0273604. Anderson et al.  teach measuring the weld width of the joint and sending a quality .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in U.S. Patent Application Publication No. 2012/0234805 A in view of Nishino et al. in Japan Patent No. 4-127,984 and Anderson et al. as applied to claim 6, and further in view of Kim et al. in U.S. Patent Application Publication No. 2015/0001196.  Kim et al. teaches monitoring various weld bead (seam) shapes including width and key hole width (see claim 8 of Kim et al) to provide this to determine welding defects.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761